Opinion by
Rice, P. J.,
In this case the claim was “ made up in part by an item of $170 for grading, or cutting down an embankment in front of defendant’s property, about the full width of said sidewalk and *368averaging about five and one half feet in height, which grading was necessary before said curbing and paving could be done, in order that the said sidewalk would, conform to the grade of the roadway.” Except as to the height of the embankment the case is in all particulars the same as the preceding case between the same parties in which we have this day filed an opinion. For the reasons there given the judgment is affirmed.